The insurer appeals from the final decree of the Superior Court awarding workmen’s compensation benefits to Mary P. Larrabee, widow of the deceased employee. The facts in this case are stated in Larrabee’s Case, 350 Mass. 305. By that decision the case was remanded to the Industrial Accident Board on the ground that the findings of the board were “ambiguous and insufficient, leaving in doubt the chemical responsible for the liver damage and its source,” which damage had resulted in the employee’s death (p. 311). The board now finds that the employee’s death resulted from “acute liver failure caused by extensive damage to his liver organ.” It finds further that he inhaled fumes containing clorothene and that he was especially susceptible to harmful effects from such inhalation because of certain medication that he was taking for an unrelated medical condition. There was medical testimony that there was a direct causal relationship between the inhalation of the fumes containing the clorothene and the destructive process which a medical expert found upon autopsy in the employee’s liver. This testimony came from a highly qualified *774pathologist who, while not a toxicologist, appears to have been competent to offer the opinion which he did. The further findings and decision of the board were warranted on the evidence and there was no error in the decree of the Superior Court. See Watson’s Case, 322 Mass. 581, 582-585.
James C. Gahan, Jr. (Richard L. Little with him) for the insurer.
Timothy H. Donohue for the claimant.

Decree affirmed.